UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



  Mason Tenders District Council of Greater New
  Yark and Long Island.,

                         Petitioner,                                18-CV-10821 (AJN)

                 -v-                                                 MEMORANDUM
                                                                    OPINION & ORDER
  Champion Electrical Mechanical Builder Corp.,

                         Respondent.



ALISON J. NATHAN, District Judge:

       On November 19, 2018, Petitioners filed a petition to confirm an arbitration award and

supporting documentation. Dkt. No. 1. On November 21, 2018, the Court issued an order

requiring Petitioner to docket a certificate of service proving that Petitioner properly served

Respondent, requiring Respondent to serve any opposition to the petition by three weeks from

the date of service, and requiring Petitioners to serve a copy of the order on Respondent. See

Dkt. No. 6.

       On January 3, 2019, Petitioner filed an affidavit of service confirming that the Petition,

Summons, Rule 7.1 Statement, and the CoUii's November 21, 2018 Order were served on

Respondent on December 14, 2018. Dkt. No. 10.

       When Respondent did not file any opposition to the petition, the Court issued an order on

January 14, 2019, requiring Respondent to appear and file any opposition no later than January

25, 2019. Dkt. No. 11. The order put Respondent onnotice that failure to file opposition by

January 14, 2019, would result in the Court deeming the petition to be fully briefed. Id. That

order was mailed to Respondent on January 14, 2019. Dkt. No. 13. Nonetheless, Respondent


                                                     1
has failed to oppose or otherwise respond to the petition and has not appeared in this action.

Accordingly, the Court deems the petition fully submitted and unopposed, and the Court will

now consider the motion to confirm the arbitration award. For the following reasons, the motion

to confirm the arbitration award is GRANTED. The request for legal fees and costs is DENIED

with leave to refile.

I.      Standard of Review

        "Normally, confirmation of an arbitration award is 'a summary proceeding that merely

makes what is already a final arbitration award a judgment of the court."' D.H Blair & Co., Inc.

v. Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006) (quoting Florasynth, Inc. v. Pickholz, 750 F.2d

171, 176 (2d Cir. 1984)). The court '"must grant' the award 'unless the award is vacated,

modified, or corrected."' Id. (quoting 9 U.S.C. § 9). "[A]n extremely deferential standard of

review" is appropriate in the context of arbitral awards "[t]o encourage and support the use of

arbitration by consenting parties." Porzig v. Dresdner, Kleinwort, Benson, North Am. LLC, 497

F.3d 133, 139 (2d Cir. 2007). Indeed, "[o]nly a 'barely colorablejustification for the outcome

reached' by the arbitrator[] is necessary to confirm the award." D.H Blair, 462 F.3d at 110

(quoting Landy Michaels Realty Corp. v. Local 32B-32J, Serv. Emps. Int 'l Union, 954 F.2d 794,

797 (2d Cir. 1992) ). The award should be confirmed "if a ground for the arbitrator's decision

can be inferred from the facts of the case." Id. (quoting Barbier v. Shearson Lehman Hutton,

Inc., 948 F.2d 117, 121 (2d Cir. l 991 )). "Even if a court is convinced the arbitrator's decision is

incorrect, the decision should not be vacated so long as the arbitrator did not exceed the scope of

his authority." Abram Landau Real Estate v. Bevona, 123 F.3d 69, 75 (2d Cir. 1997).

        When a petition to confirm an arbitration award is unopposed, "'the petition and the

accompanying record' become 'a motion for summary judgment."' Trustees of the UNITE



                                                      2
HERE Nat 'l Health Fund v. JY Apparels, Inc., 535 F. Supp. 2d 426,428 (S.D.N.Y. 2008)

(quoting D.H Blair, 462 F.3d at 110). The Com1 must still "examin[e] the moving party's

submission to determine if it has met its burden of demonstrating that no material issue of fact

remains for trial." D.H Blair, 462 F.3d at 110 (quoting Vt. Teddy Bear Co., Inc. v. 1-800

Beargram Co., 373 F.3d 241,244 (2d Cir. 2004)).

II.     The Collective Bargaining Agreement

        Petitioner has presented undisputed evidence that the underlying issues in this case were

 properly the subject of arbitration. Respondent was a signatory to the Mason Tenders District

 Council of Greater New York Master Independent Collective Bargaining Agreement, effective as

 of July 1, 2014. Pet.   ~   6; see Dkt. No. 1, Ex. 2. By its terms, the Collective Bargaining

Agreement ("CBA") renews each year unless either party gives written notice of its desire to

terminate or modify the agreement. Id. The CBA sets forth various conditions of employment

that must be followed by signatory employers. Relevant to the underlying arbitration are three

 such conditions. First, under Article III, Section 2 of the CBA, "[t]he second mason Tender on a

job site shall be a Shop Steward appointed by the Union." Pet.         ~   9; see Dkt. No. 1, Ex. 2.

 Second, the same section provides that"[ c]ommencing with the third Mason Tender on a job

-site, 50% of all Mason Tenders shall be furnished and refened by the Union to the Employer

from the roster of eligible laborers and 50% shall be selected by the Employer." Id Third,

Article VII, Section 16 requires employers to provide two days' extra pay to an affected worker

in the event that "a salary check is not honored by the bank on which drawn for any reason."

Dkt. No. 1, Ex. 2.

        Article X of the CBA describes the resolution process for disputes arising between the

pai1ies as to the application of the agreement. Pet.     ~   12; see Dkt. No. 1, Ex. 2. If a dispute is not



                                                         3
resolved between the employer and the Union through the grievance process, "the Union may

appeal the dispute to arbitration by written notice to the Employer." Dkt. No. 1, Ex. 2. Under

Article X, Section 1 of the CBA, "any decision of the arbitrator shall be final and binding upon

the parties and shall be complied with by the Employer within five days of the issuance of the

award." Pet.~ 12; Dkt. No. 1, Ex. 2.

       Between June 2016 and July 2017, four CBA-related disputes arose between the parties

in this case. First, Petitioner alleged that in June 2016, Respondent failed to employ a shop

steward and failed to comply with the employer-union ratio requirement of Article III, Section 2

of the CBA. Pet.   ~   13. The parties reached an agreement to settle the dispute for $1,719.52 in

wages and $1,054.80 in benefits to be paid to a shop steward of Petitioner's choice, but the

payment was never received. Id., see Dkt. No. 1, Ex. 3. Second, Petitioner alleged that in July

2016, Respondent failed to pay waiting time to employee Douglas Farrell after his salary check

bounced. Pet.~ 14. Respondent agreed to settle the dispute by paying Mr. Farrell $318.40 in

wages and $214.32 in benefits, but, again, payment was not received. Id., see Dkt. No. 1, Ex. 4.

Third, Petitioner alleged that in June 2017, Respondent again failed to employ a shop steward at

a job site. Pet.~ 15. The parties reached a settlement agreement for $1910,40 in wages and

$1,367.52 in benefits, but the agreement was not executed. Id., see Dkt. No. 1, Ex. 4. Fourth,

petitioner alleged that in July 2017, Petitioner failed to pay waiting time to employee Tyrone

Cobb after his salary check bounced. Pet., 16. Respondent agreed to pay Mr. Cobb $773.63 in

wages and benefits and $15 for the bounced check fee. Id., see Dkt. No. 1, Ex. 6 This

agreement, too, was never executed. Pet.     ii 16.




                                                       4
III.    The Arbitration Award

        On August 2, 2017, Petitioner submitted a "Notice of Intention to Arbitrate" to

Respondent and the CEA-designated Arbitrator Joseph Harris. Pet. 117. Arbitrator Harris set

an initial hearing date of October 17, 2017, but rescheduled to November 8, 2017, after

Respondent indicated that it was unavailable on the earlier date. Pet.   1 18. On the day before the
arbitration, in response to a reminder email, Respondent informed Petitioner that its President

was hospitalized. Dkt. No. 1, Ex. 1. Arbitrator Harris stated that he would proceed with

arbitration as scheduled unless Respondent provided proof of the hospitalization. Id.

Respondent did not respond, nor did a representative from Respondent attend the proceeding.

Id. On November 20, 2017, Arbitrator Harris rendered an award concluding that "[t]he Union

presented sufficiently credible written evidence and oral testimony to show by a preponderance

of the evidence that the Employer owes all of the moneys claimed by the Union" for violations

of the four Grievance Settlements reached between the parties. Id. The Award directs

Respondent to pay $8,481.43 total-·$532.72 to Mr. Farrell, $1,896.47 to Mr. Cobb, and the

remainder to the union local, Local 79. Id.

        Having reviewed Petitioner's submissions with requisite deference to the arbitrator, the

Court finds more than the required "barely colorable justification" for the arbitrator's award.

D.H Blair, 462 F.3d at 110 (quoting Landy lvfichaels Realty Corp., 954 F.2d at 797)). The

grounds for the arbitrator's decision can be inferred from the record and are justifiable in light of

what has been submitted. In other words, the undisputed facts in the record show that Petitioner

is entitled to judgement as a matter oflaw. See D.H Blair, 462 F.3d at 101. The Award is

therefore confirmed in its entirety.




                                                     5
        In addition, "[t]he award of post-judgment interest is mandatory on awards in civil cases

as of the date judgment is entered." Lewis v. Whelan, 99 F.3d 542,545 (2d Cir. 1996) (citing 28

U.S.C. § 196l(a)), On the other hand, "[t]he decision whether to grant prejudgment interest in

arbitration confirmations is left to the discretion of the district court." SEU] v. Stone Park

Assocs., LLC, 326 F.Supp.2d 550, 555 (S.D.N.Y. 2004). Here, Petitioner has not sought

prejudgment interest, nor did the Award include a provision for such interest. Accordingly, the

Court does not award prejudgment interest. Post-judgment interest will accrue at the statutory

rate.

IV.     Attorney's Fees and Costs

        Following the default arbitration proceeding, Petitioner paid Administrator Harris's fees

in their entirety. Pet. ,i 21. Petitioner now requests reimbursement of half of the arbitration

costs, as well as "any legal costs incurred in confirming and enforcing the Award." Pet. ,I 22.

        Though Section 9 of the Federal Arbitration Act does not provide for recovery of

attorney's fees, "courts have routinely awarded attorneys fees in cases where a paiiy merely

refuses to abide by an arbitrator's award without challenging or seeking to vacate it through a

motion to the court." Abondolo v. H. & MS. Meat Corp., No. 07-CV-3870(RJS), 2008 WL

2047612, at *4 (S.D.N.Y. May 12, 2008) (collecting cases); see also First Nat'/ Supermarkets,

Inc. v. Retail, Wholesale & Chain Store Food Emps. Union Local 338, 118 F.3d 892, 898 (2d

Cir. 1997). Here, because Respondent has refused to abide by the arbitrator's decision "without

justification," attorney's fees and costs may be proper. NY. City Dist. Council oJCa,penters

Pension Fund v.     Millenium Constr., Inc., No. 03 Civ. 5122 (DAB), 2003 WL 22773355, at *2

(S.D.N.Y. Nov. 21, 2003).




                                                     6
        However, Petitioner has not provided the information required to allow the Court to

determine a reasonable fee. See Trustees of the N.YC. Dist. Council of Carpenters Pension

Fundv. Innovative Furniture Installations, Inc., No. 14-CV-2508(ER), 2015 WL 1600077, at *5

(S.D.N.Y. Apr. 9, 2015) (In support of a request for attorney's fees, counsel must submit

"contemporaneous time records that specify, for each attorney, the date, the hours expended, and

the nature of the work done.") (internal quotation marks omitted). Nor has Petitioner submitted

records in support of its request for the Arbitrator's costs. As a result, Petitioner's request for

fees and costs is denied without prejudice.

V.      Conclusion

        Petitioner's motion to confirm the arbitration award is GRANTED in part. For the

reasons set f011h above, Respondent owes Petitioner $8,481.43. Post-judgment interest will

accrue at the statutory rate. Petitioner's request for costs and attorney's fees is DENIED with

leave to refile. Any application for costs and attorney's fees must be filed on or before February

15, 2019.



       SO ORDERED.

 Dated: February     2019
        New York, New York




                                                      7
